Citation Nr: 1554535	
Decision Date: 12/31/15    Archive Date: 01/07/16

DOCKET NO.  11-04 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1. Entitlement to service connection for an upper back disability.

2. Entitlement to service connection for a left elbow disorder.



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel








INTRODUCTION

The Veteran had active military service from August 1977 to August 1997.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in August 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

In a December 1, 2015, statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to service connection for upper back and left elbow disabilities.


CONCLUSION OF LAW

1. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for an upper back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for a left elbow disability.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  The appellant has withdrawn the appeal on the issues of service connection for upper back and left elbow disabilities; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal is dismissed.


ORDER

The issue of entitlement to service connection for an upper back disability is dismissed.

The issue of entitlement to service connection for a left elbow disability is dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs